Citation Nr: 1421613	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-00 159A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 30 percent for cervical spine degenerative disc disease.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right leg prior to October 25, 2012, and to a rating in excess of 20 percent from that date.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left upper extremity.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right arm.

6.  Entitlement to an effective date prior to October 25, 2012 for the award of a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) (the agency of original jurisdiction (AOJ)).  

The Veteran's claim of service connection for lumbar and cervical spine degenerative disc disease was denied by a December 2003 rating decision.  Ultimately, a November 2007 Board decision granted him service connection for degenerative disease of the lumbar and cervical spine.  The February 2008 rating decision that implemented the Board's determination assigned a 0 percent rating for cervical spine degenerative disc disease and a 10 percent rating for lumbar spine degenerative disc disease, both effective July 10, 2003.  Based on additional evidence, and a report of a March 2008 VA examination, an April 2008 rating decision increased to 30 percent the rating for cervical spine degenerative disc disease, and to 20 percent the rating for lumbar spine degenerative disc disease, both effective March 12, 2008.  The matters of entitlement to increased ratings for lumbar and cervical spine degenerative disc disease were before the Board in September 2012 and again in November 2013 when they were remanded for additional development.  

An April 2013 rating decision, which was apparently not associated with the claims folder at the time of the November 2013 remand, assigned a 40 percent rating for lumbar spine degenerative disc disease, and a 30 percent rating for cervical spine degenerative disc disease.  Each of these ratings was effective July 10, 2003.  In addition, the RO granted service connection for radiculopathy of the right leg, rated 10 percent, effective July 10, 2003, and 20 percent effective October 25, 2012; radiculopathy of the right arm, rated 20 percent effective October 25, 2012; and radiculopathy of the left upper extremity, rated 20 percent effective October 25, 2012.  A TDIU rating was also granted effective October 25, 2012.  The Veteran's attorney submitted a notice of disagreement with the ratings and effective dates that were assigned.  

The issues seeking increased ratings and earlier effective dates for awards for radiculopathy of both arms and the right leg, as well as an earlier effective date for a TDIU rating are being REMANDED to the AOJ.  The Veteran will be notified if action on his part is required.  


FINDING OF FACT

In a statement received on March 5, 2014, prior to the promulgation of a decision in the appeal seeking increased ratings for lumbar and cervical spine degenerative disc disease, the Veteran withdrew his appeal regarding such issues; there is no question of fact or law as to these issues remaining before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met as to the claims seeking increased ratings for lumbar spine degenerative disc disease and cervical spine degenerative disc disease; the Board has no further jurisdiction to consider an appeal in such matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction in all questions subject to a decision by the Secretary [of Veterans Affairs] under 38 U.S.C. § 511(a).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement received on March 5, 2014, the appellant's attorney withdrew the appeal seeking increased ratings for lumbar spine degenerative disc disease and cervical spine degenerative disc disease.  Accordingly, the Board does not have any further jurisdiction to review an appeal as to these issues, and the appeal as to these issues must be dismissed.


ORDER

The appeals seeking a rating in excess of 40 percent for lumbar spine degenerative disc disease and a rating in excess of 30 percent for cervical spine degenerative disc disease are dismissed.


REMAND

As noted above, an April 2013 rating action granted service connection for radiculopathy of the right arm, rated 20 percent, effective October 25, 2012; radiculopathy of the right leg, rated 10 percent effective July 10, 2003 and 20 percent effective October 25, 2012; and radiculopathy of the left upper extremity, rated 20 percent effective October 25, 2012.  This rating action also granted a TDIU rating, effective October 25, 2012.  In a statement received on March 19, 2014, the Veteran's attorney submitted a notice of disagreement with the ratings and effective dates assigned for the service-connected disabilities, as well as the effective date for the award of a TDIU rating.  

A Statement of the Case (SOC) was not issued.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the Veteran timely perfects an appeal in the manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In its November 2013 remand, the Board noted that Y.J. Song, M.D. indicated he had treated the Veteran for "quite some time."  His statement suggests that he has records reflecting treatment of the Veteran.  The record also shows the Veteran was treated at Majka Physical Therapy Associates from 1998 to 2009.  The Board requested the RO obtain records from these (and any other) providers the Veteran identified.  In a letter dated November 2013, the RO requested the Veteran furnish information concerning treatment he received from any provider for lumbar spine and cervical spine degenerative disc disease.  Although the request did not specify treatment involving the neurological manifestations of degenerative disc disease, such records can reasonably be expected to be associated with any records of treatment for the low back and/or cervical spine.  Another attempt to obtain these records is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for radiculopathy of the right arm, right leg and left upper extremity, and to submit authorization forms for VA to secure records of all such evaluations and treatment from any (and all) private providers, to include Dr. Song, and Majka Physical Therapy Associates.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.
2.  After the development ordered above is completed, if appropriate, the RO should arrange for a neurological examination of the Veteran to determine the current severity of his radiculopathy of both upper and right lower extremities.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  All pertinent findings must be described in detail.  
The examiner must explain the rationale for all opinions.

3.  The RO should thereafter review the record; readjudicate the claims remaining on appeal; and issue an appropriate SOC addressing the claims seeking increased ratings for radiculopathy of both upper and the right lower extremities, as well as entitlement to an earlier effective date for a TDIU rating.  The Veteran and his attorney should be afforded opportunity to respond.  The issues should be returned to the Board only if the Veteran submits a timely substantive appeal after the SOC is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


